DETAILED ACTION
The following is in response to the amendment of November 2, 2020.  The amendment has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12 (part c.):   Replace "slots" with --apertures--.

Claims Objections
The amendment to claims 14, 15, and 17-20 overcomes the objection of those claims, set forth previously.

Claim Rejections - 35 USC § 102
The amendment to claim 1 overcomes the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Dove (US 4,268,976), set forth previously. 
	

Allowable Subject Matter
Claims 1, 4-6, 8-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-5:  In a steam box comprising a steam inlet and a steam housing, the steam housing having an apertured bottom plate, and the apertured bottom plate having a leading edge and a trailing edge, wherein the cross-sectional shape of the apertured bottom plate has a curvilinear portion adjacent to the trailing edge and a linear portion adjacent to the leading edge, the prior art does not disclose or suggest that the curvilinear portion has an elliptical cross-sectional shape with a major axis and a minor axis where the major axis is at least about two times greater than the minor axis.
Claims 6 and 8-11:  In a steam box comprising a steam inlet and a steam housing, the steam housing having an apertured bottom plate, and the apertured bottom plate having a leading edge and a trailing edge, wherein the cross-sectional shape of the apertured bottom plate has a curvilinear portion adjacent to the trailing edge and a linear portion adjacent to the leading edge, the prior art does not disclose or suggest a plurality of apertures disposed on the linear portion defining a first steam addition zone and a plurality of apertures disposed the curvilinear portion defining a second steam addition zone, wherein the first and second steam addition zones are spaced apart from one another.
Claims 12-15 and 17-20:  In a dewatering apparatus comprising a steam box, the steam box comprising a steam inlet and a steam housing, the steam housing having an apertured bottom plate, and the apertured bottom plate having a leading edge and a trailing edge, wherein the cross-sectional shape of the apertured bottom plate has a curvilinear portion adjacent to the trailing edge and a linear portion adjacent to the leading edge, a vacuum box comprising a cover .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric Hug/Primary Examiner, Art Unit 1748